Citation Nr: 0015991	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-15 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation benefits for accrued 
purposes.

3.  Entitlement to dependency and indemnity compensation 
(DIC)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1958 
to December 1960.  The veteran died in April 1998.  The 
appellant is the veteran's widow.

This appeal arises from a July 1998 rating action of the New 
Orleans, Louisiana, regional office (RO).  In that decision, 
the RO, in part, denied entitlement to service connection for 
the cause of the veteran's death and entitlement to 
compensation benefits for accrued purposes.  The RO also 
found that during the veteran's lifetime service connection 
was properly established for paranoid schizophrenia evaluated 
as 70 percent disabling.  In August 1998, the RO notified the 
appellant and her representative that DIC had been denied.  
Although not listed as an issue in the statement of the case, 
the statement of the case includes sections of 38 U.S.C.A. 
§ 1318 (West 1991) and again referenced that the that during 
the veteran's lifetime service connection was properly 
established for paranoid schizophrenia evaluated as 70 
percent disabling.  Accordingly, the Board finds that the 
issue of DIC has been perfected and is properly before the 
Board for appellate consideration.  This issue will be 
discussed in the Remand portion of this decision. 

In a September 1998 statement, the appellant claims clear and 
unmistakable error (CUE) in a March 1989 remand in which the 
Board referred to the RO the issue of entitlement to a total 
rating based on individual unemployability which the 
veteran's representative had raised but which the agency had 
not yet adjudicated.  The appellant asserts that the Board 
should have adjudicated this issue under the law existing at 
that time rather than simply referring the matter to the RO.  
However, the Board's March 1989 remand is not a final 
decision.  

It is unclear whether the appellant is claiming clear and 
unmistakable error in the October 1989 Board decision which 
denied the issue of entitlement to a disability evaluation 
greater than 70 percent for the veteran's service-connected 
chronic paranoid schizophrenia.  Concerning any allegation of 
CUE error in a decision of the Board, the attention of the 
appellant and her representative is invited to the Board's 
rules of practice concerning motions for revision of 
decisions on grounds of clear and unmistakable error, 38 
C.F.R. 20.1400 et seq (1999).  The Board notes that no such 
motion has been filed with the Director of the Board's 
Administrative Service.  See 38 C.F.R. 20.1404(c) (1999). 


FINDINGS OF FACT

1.  In July 1998 the RO denied service connection for the 
cause of the veteran's death and entitlement to compensation 
benefits for accrued purposes.

2.  The appellant did not submit a notice of disagreement 
regarding the RO's July 1998 denial of service connection for 
the cause of the veteran's death and entitlement to 
compensation benefits for accrued purposes.


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claims of 
entitlement to service connection for cause of the veteran's 
death and entitlement to compensation benefits for accrued 
purposes; thus, the Board has no jurisdiction to consider 
those issues.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101(a).  Appellate review will be 
initiated by a notice of disagreement and completed by a 
Substantive Appeal after an SOC has been furnished.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
In order to perfect an appeal, a claimant must file a 
Substantive Appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202 (1999).  

A Notice of Disagreement is defined as a written 
communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result. While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The Notice of Disagreement must be filed within one year from 
the date of mailing of the notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (1999).

In the present case, the RO, by a July 1998 rating action, 
denied service connection for the cause of the veteran's 
death.  In August 1998, the RO notified the appellant and her 
representative that DIC had been denied.  Received in August 
1998 was the appellant's notice of disagreement.  At that 
time she stated that she was disagreeing with the denied of 
DIC benefits per 38 U.S.C.A. § 1318.  The RO furnished the 
appellant and her representative a statement of the case in 
September 1998, which was confined to the issues of service 
connection for cause of the veteran's death and entitlement 
to accrued benefits.

In a statement received at the RO later in September 1998, 
the appellant stated that the issue cited as service 
connected for death in the statement of the case was 
erroneous.  She stated that she was claiming entitlement to 
DIC pursuant to CUE in prior 38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22 (1999).  

After reviewing the July 1998 and September 1998 statements 
from the appellant, the Board finds that the appellant has 
not submitted a notice of regarding the denials of 
entitlement to service connection for cause of the veteran's 
death and entitlement to compensation benefits for accrued 
purposes.  

Accordingly, an appeal has not been perfected regarding these 
issues and the Board does not have jurisdiction in this case.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The appeal of the denial of service connection for the cause 
of the veteran's death and entitlement to compensation 
benefits for accrued purposes is dismissed.  



REMAND


The United States Court of Veterans Appeals (Court) has held 
that a survivor of a deceased veteran is eligible for 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§  1318(b)(1) (West 1991) if (1) the veteran was in actual 
receipt of a 100% disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100% 
disability rating for such time but for clear and 
unmistakable error (CUE) in a final rating or Board decision; 
or (3) if under specific and limited exceptions, the veteran 
was "hypothetically" entitled to a 100% disability rating for 
the required period of time.  Marso v. West, 13 Vet. App. 260 
(1999)

In a statement received at the RO in September 1998, the 
appellant explained that she wished to pursue a claim for 
dependency and indemnity compensation on the basis of clear 
and unmistakable error in a March 1987 rating action which 
granted service connection for chronic paranoid schizophrenia 
and which assigned a 70 percent evaluation to this disability 
as well as in a June 1987 rating action which denied a total 
rating based on individual unemployability.  The issue of 
clear and unmistakable error in these two prior final rating 
decisions as it relates to the DIC claim has not been 
formerly adjudicated by the RO.

In order to ensure the appellant's right of due process the 
case is REMANDED for the following:

It is requested that the RO adjudicate 
the issue of entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318 (b)(1) and 
38 C.F.R. § 3.22 based on CUE in the 
March and June 1987 rating actions.  The 
RO is requested to consider Marso v. 
West, 13 Vet. App. 260 (1999), and Brown 
v. West, No. 18-7071 (Fed. Cir. Feb. 18, 
2000) and Jones v. West, No. 99-7031 
)Fed. Cir. Feb. 25, 2000) (regarding the 
doctrine of delayed subsuming)

If the benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case, and opportunity to respond. Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	

		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

